Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162174(70)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  JEFFREY FRIED, Personal Representative                                                                              Justices
  of RUSSELL LOIOLA, LIP,
             Plaintiff-Appellant,
                                                                     SC: 162174
  v                                                                  COA: 348670
                                                                     Washtenaw CC: 16-001044-NF
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendant,
  and

  CITIZENS INSURANCE COMPANY OF
  THE MIDWEST,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on March 23, 2021,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 2, 2021

                                                                               Clerk